Citation Nr: 1116615	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  07-25 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Ganz. Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which found that the Veteran had not submitted new and material evidence to reopen a claim of service connection for bilateral hearing loss.  

In a December 2009 decision the Board found that the Veteran had submitted new and material evidence and reopened his claim of service connection for bilateral hearing loss.  The Board remanded the Veteran's current claim for additional development in December 2009 and June 2010.  


FINDING OF FACT

A preponderance of the competent evidence is against a finding that the current bilateral hearing loss is related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  November 2005 and December 2009 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).       

The Veteran's service treatment records (STRs), VA medical treatment records, and  identified private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  An adequate VA examination was conducted to determine the nature and etiology of the Veteran's claimed bilateral hearing loss.  The Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).     

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

The Veteran seeks service connection for bilateral hearing loss.  He contends that he was exposed to acoustic trauma in service from his duties as a combat engineer, which involved mine sweeping.  The Veteran also reported that he was riding in a truck that struck a land mine and he lost his hearing for about 10 days, and that he was around M-16's and mortars and rockets without hearing protection.  He indicated that prior to service he worked for Boeing Aircraft and had hearing protection and that after service, he worked as a farmer.  His recreational activities included fishing, camping, and spending time with his family.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may also be granted if the evidence shows that the condition was observed during service and continuity of symptomatology was demonstrated thereafter, and if the evidence includes competent evidence relating the current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b).

Where certain chronic diseases, including sensorineural hearing loss, become manifest to a degree of 10 percent within one year from the date of separation from service, such disease shall be considered to have been incurred or aggravated by such service, notwithstanding there is no evidence of that disease during service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).  It is appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and, therefore, a presumptive disability.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The medical evidence of record shows a current bilateral hearing loss disability.  Post-service VA treatment records show the Veteran reported hearing loss in July 2005 and hearing testing showed mild to moderate loss at various pure tone thresholds, and that he was fitted for hearing aids in December 2005.  A February 2010 VA examination report notes that diagnoses of normal to moderate sensorineural hearing loss in the right ear and normal to severe sensorineural hearing loss in the left ear were given.  A July 2010 VA examination report indicates a diagnosis of bilateral sensorineural hearing loss.

STRs dated in March 1969 note that the Veteran complained of depressed hearing in his left ear for one week and was at the firing range one week ago; it was noted that his left ear was to be irrigated.  However, on separation from service in August 1969, the Veteran himself reported that the did not then have, nor has he ever had, ear trouble or hearing loss.  Clinical evaluation, which include audiometric hearing testing, during his August 1969 separation examination was conducted and a diagnosis of hearing loss was not made. 

The Veteran indicated that he was exposed to loud noises during service.  The Veteran's personnel records indicate that his military occupational specialty was as a combat engineer.  Given his duties during service and STRs indicating complaints of hearing problems during service, the Board finds the Veteran's statements regarding exposure to loud noises during service to be credible.  The Veteran is competent to report symptoms such a hearing loud noises.  See Charles v. Principi, 16 Vet. App. 370 (2002) (finding a Veteran competent to testify to symptomatology capable of lay observation).  Thus, the Veteran's exposure to acoustic trauma during service is conceded.

As the record shows exposure to acoustic trauma in service, and complaints of current bilateral hearing loss, the determinative issue is whether these are related.

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 hertz (Hz) are 40 decibels or greater; when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  Audiometric testing conducted during the August 1969 separation examination shows that the Veteran's auditory thresholds at 1000 Hz were 15 decibels in the right ear and 0 in the left ear, at 2000 Hz were 0 decibels in the right ear and 5 decibels in the left ear, and at 4000 Hz were 25 decibels in the right ear and 0 in the left ear.  Readings at 3000 Hz were not provided.  Thus, for VA purposes the Veteran did not have a hearing loss disability during service as required by 38 C.F.R. § 3.385.  

A VA examination was conducted in February 2010.  The Veteran reported military noise exposure from explosions, helicopters, and small arms.  He reported civilian noise exposure from farming most of his life off and on and limited hunting and all terrain vehicle (ATV) noise.  Following a review of the claim file, including a discussion of the Veteran's STRs and hearing testing, the examiner opined that because the Veteran had normal hearing on entrance and separation from service, it is less likely as not that his hearing loss is the result of military noise exposure.  

A VA examination was conducted in July 2010.  The Veteran reported long standing hearing difficulties and that during service he lost hearing in his left ear following an explosion.  He reported further that he was exposed to noise from helicopters and aircraft, mortars, rockets, gunfire, and explosions during service, and farming equipment and hunting following service.  The Veteran reported using hearing protection after service.  Following a review of the claim file, including a discussion of the Veteran's STRs and hearing testing, the examiner opined that it is less likely than not that the Veteran's current hearing loss is a result of his military noise exposure.  The examiner noted that the Veteran reported significant military and civilian noise exposure, and that the Veteran had normal hearing on entrance and separation from service, but that he did complain of decreased hearing in his left ear in March 1969.  Regardless of whether there was or was not a temporary shift in hearing around that time, on separation he had normal hearing.  

The July 2010 VA examiner noted a review of the Veteran's claim file and his in-service complaints of hearing problems in reaching her conclusion.  She also noted the Veteran's history of military and civilian noise exposure.  Her opinion was competent and the examination was adequate.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993), does not preclude a VA examiner from basing his or her opinion regarding the etiology of hearing loss on the Veteran's hearing testing during service, but indicates that they should base their opinion on all of the evidence of record.

Additionally, the unfavorable evidence consists of the fact that the first contemporaneous medical evidence of any hearing loss is more than 30 years after the Veteran was discharged from active service.  The passage of more than 30 years before any evidence of the disability is of record weighs heavily against a finding that such disability is related to service on a direct basis.  See 38 C.F.R. §§ 3.307, 3.309; see also Savage v. Gober, 10 Vet. App. 488 (1997); see also Maxson v. West, 12 Vet. App. 453, 459 (1999).  

The Veteran has reported that he has had hearing loss from service to the present.  Additionally, a July 2005 VA treatment record notes that he reported hearing loss over the "last 3+ bilaterally."  The Veteran is competent to report observable symptoms such as a decreased ability to hear and a continuity of such symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Whether the July 2005 VA treatment record indicates that the Veteran reported that he complained of hearing loss for 3 years or 30 years is not clear.  However, during his August 1969 separation examination the Veteran's hearing was found to be normal and the Veteran himself reported that he did not then have, nor had he ever had, hearing loss.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (assigning more probative value to a contemporaneous medical record report than subsequent lay statements).  Furthermore, the Veteran did not first raise a service connection claim until 2002, over 3 decades following discharge.  Indeed, if his symptoms were continuous since active service, it would be reasonably expected that he would have raised his claim sooner or received audiological or medical care.  Thus, the Board finds that the Veteran is not credible in reporting a continuity of hearing loss from service to the present.  

Similarly, in April 2007 the Veteran reported that a VA doctor in 2005 told him that his hearing loss was related to service.  A review of the evidence of record, which include VA treatment records from 2005, does not indicate that any medical or audiological professional has opined that the Veteran's current hearing loss is related to service.  Thus, the Veteran's statement is not credibile and is not competent medical evidence indicating that his hearing loss is related to service.  

The negative evidence in this case outweighs the positive.  As a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the etiology of his claimed hearing loss.  His views are far outweighed by the evidence of record showing that the Veteran's hearing loss did not develop for many years after service and the July 2010 opinion provided by the VA examiner who thoroughly discussed the evidence of record and found that the Veteran's hearing loss is not related to noise exposure during service.  See Jandreau, 492 F.3d at 1372.  A competent medical expert makes this opinion and the Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Additionally, there is no medical evidence indicating that the Veteran was diagnosed with hearing loss within one year of separation from service; thus, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence is against the claim for bilateral hearing loss; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


